                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:16-cv-00372-MOC
                                 (3:11-cr-00286-MOC-1)


SHAWN T. KIRKPATRICK,               )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )
                                    )                       ORDER
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

       THIS MATTER is before the Court on its own motion on review of the file in this matter.

       On June 16, 2016, Petitioner filed a Section 2255 Motion to Vacate Sentence. [Doc. 1].

On Petitioner’s motion, the Court placed this matter in abeyance pending the decision of the Fourth

Circuit Court of Appeals in United States v. Thompson, No. 15-4685. [Docs. 7, 8]. The Court

ordered that Petitioner had fourteen (14) days from the date of issuance of the mandate in

Thompson within which to respond to the Government’s motion to dismiss. [Doc. 8]. Petitioner

is now years past his deadline to respond to the Government’s motion to dismiss.

       IT IS, THEREFORE, ORDERED that the stay is this matter is hereby LIFTED and

Petitioner has twenty-one (21) days from this Order to respond to the Government’s motion to

dismiss.

 Signed: April 2, 2020
